DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 and 08/05/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matti (WO2018026603).
Regarding claim 1, Matti teaches A method, comprising:
obtaining predicted driving condition data from a database, wherein the database comprises one or more of geospatial data and remote vehicle data([0056] disclosing a road condition management “database” that collects and stores road condition data and road side units that collects data from passing vehicles “remote vehicle data”. [0058] disclosing receiving the data “predicted driving conditions” from the road condition management “database” and from the weather data base and from the road condition units, i.e. database comprises geospatial data and remote vehicle data. See also [0083] disclosing collecting predicted driving conditions at the vehicle’s position “geospatial data and weather data” from the servers. [0074]-[0075] disclosing predicting road conditions using sensor data, weather information data and road condition data by a reasoning engine such as neural networks, i.e. using artificial intelligence to predict driving conditions);
Obtaining realtime vehicle state data from equipment communicatively connected to a vehicle([0058] disclosing sensor “equipment” measurements of the external environment of the vehicles such as ruts on the road, i.e. real time vehicle data from equipment connected to vehicle);
Combining the predicted driving condition data and the real-time vehicle state data to formulate a desired steering request necessary to compensate for predicted and actual driving conditions experienced by the vehicle ([0058] disclosing calculating the risk based on the detected ruts “real time vehicle data” and the received from the road condition management services “database containing geospatial road conditions” and weather data service “data base” and road side units “database” to determine the optimal lane position “desired steering request” to compensate for the predicted and actual driving conditions); and
Providing the desired steering torque request to a power steering assist system of the vehicle to compensate for the predicted and actual driving conditions experienced by the vehicle ([0058] disclosing calculating the risk based on the detected ruts “real time vehicle data” and the received from the road condition management services “database” and weather data service “data base” and road side units “database” to determine the optimal lane position “desired steering request” to compensate for the predicted and actual driving conditions. The lateral position controller “steering assist system” determines the optimal lane position which is interpreted as providing the steering request to the steering assist system, i.e. desired steering torque).

Regarding claim 3, Matti teaches the method of claim 1, wherein the geospatial data is stored locally in the vehicle or remotely in a service and comprises current and historical geospatial road condition data from any source([0058] disclosing the vehicle sends sensor information “geospatial” to the server, and receives data “geospatial and weather data” from the servers: road management service, road side unit and weather data service. It can be interpreted that the data received from the server contains current and historical data that is received from the host vehicle and other vehicles. See also [0064]-[0065] disclosing receiving current road conditions from the road side units and sending geospatial data to the road side unit, the roadside stores data received from vehicles and broadcasts the data to other vehicles). 

 ([0058] disclosing the vehicle sends sensor information “geospatial” to the server, and receives data “geospatial and weather data” from the servers: road management service, road side unit and weather data service. It can be interpreted that the data received from the server contains current and historical data that is received from the host vehicle and other vehicles. See also [0064]-[0065] disclosing receiving current road conditions from the road side units and sending geospatial data to the road side unit, the roadside stores data received from vehicles and broadcasts the data to other vehicles). 

Regarding claim 5, Matti teaches the method of claim 1, wherein the geospatial data is stored remotely in a server and comprises current or predicted weather data([0056] disclosing the weather service management “server” stores current weather data along a route). 

Regarding claim 6, Matti teaches the method of claim 1, wherein the remote vehicle data comprises one or more current or historical geospatial road condition data and weather data([0064]-[0065] disclosing receiving all vehicles sending data “remote vehicle geospatial data” to the road side unit, the roadside stores data received from vehicles and broadcasts the data to other vehicles, this is interpreted as current and historical geospatial data since the vehicles keep on sending data which is current and becomes historical as time passes, since the vehicles send snow or ice on the road, this is also considered historical and current weather data). 

Regarding claim 7, Matti teaches the method of claim 1, further comprising validating the predicted driving condition data using the real-time vehicle state data([0058] disclosing using the sensors to determine if ruts “real time vehicle state data” are present as well as obtaining data from the road side unit and road condition management “predicted driving conditions”. This is interpreted as validating the predicted driving conditions using the real-time vehicle state data)

Regarding claim 8, Matti teaches the method of claim 1, further comprising communicating the real-time data to a remote server for use by other vehicles as other predicted driving condition data([0058] disclosing communicating the sensor data “real-time data” to a remote server. [0064] disclosing the road side unit “remote server” receives the data from vehicles and broadcasts predicted driving conditions to vehicles).

Claims 9, 11-16 are rejected for similar reasons as claim 1, 3-8 respectively, see above rejection. 
Regarding claim 17, Matti teaches A system, comprising: 
A predicted driving condition processing module operable for obtaining predicted driving condition data from a database, wherein the database comprises one or more geospatial data and remote vehicle data ([0056] disclosing a road condition management “database” that collects and stores road condition data and road side units that collects data from passing vehicles “remote vehicle data”. [0058] disclosing receiving the data “predicted driving conditions” from the road condition management “database” and from the weather data base and from the road condition units, i.e. database comprises geospatial data and remote vehicle data. See also [0083] disclosing collecting predicted driving conditions at the vehicle’s position “geospatial data and weather data” from the servers. [0074]-[0075] disclosing predicting road conditions using sensor data, weather information data and road condition data by a reasoning engine such as neural networks, i.e. using artificial intelligence to predict driving conditions);
a real-time vehicle state processing module operable for obtaining real-time vehicle state data from equipment communicatively connected to a vehicle ([0058] disclosing sensor “equipment” measurements of the external environment of the vehicles such as ruts on the road, i.e. real time vehicle data from equipment connected to vehicle);
 ([0058] disclosing calculating the risk based on the detected ruts “real time vehicle data” and the received from the road condition management services “database containing geospatial road conditions” and weather data service “data base” and road side units “database” to determine the optimal lane position “desired steering request” to compensate for the predicted and actual driving conditions). 
A power steering assist system operable for receiving the desired steering torque request and generating a steering torque overlay to compensate for the predicted and actual driving conditions experienced by the vehicle ([0058] disclosing calculating the risk based on the detected ruts “real time vehicle data” and the received from the road condition management services “database” and weather data service “data base” and road side units “database” to determine the optimal lane position “desired steering request” to compensate for the predicted and actual driving conditions. The lateral position controller “steering assist system” determines the optimal lane position which is interpreted as providing the steering request torque to the steering assist system).

Regarding claim 19, Matti teaches the system of claim 17, further comprising a communication link operable for communicating real-time vehicle state data to a remote  ([0058] disclosing communicating the sensor data “real-time data” to a remote server. [0064] disclosing the road side unit “remote server” receives the data from vehicles and broadcasts predicted driving conditions to vehicles). 

Regarding claim 20, Matti teaches the system of claim 17, wherein the predicted driving condition processing module is configured to execute an artificial intelligence algorithm operable for determining at least in part the predicted condition data ([0074]-[0075] disclosing predicting road conditions using sensor data, weather information data and road condition data by a reasoning engine such as neural networks, i.e. using artificial intelligence to predict driving conditions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Matti in view of Alberto(US10534370) and Reese(US20160328661).
Regarding claim 2, Matti teaches the method of claim 1, Matti does not teach further comprising weighting the predicted driving condition data and the real-time 
Alberto teaches weighting the predicted driving condition data and the real-time vehicle data(col 4 lines 40-55 disclosing cross validating weather forecast data “predicted data” with vehicle sensor measurement data “real-time vehicle data”, which is interpreted as weighting the predicted driving condition data and the real-time vehicle data).
Matti and Alberto are analogous art because they are in the same field of endeavor, predicted weather conditions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Matti to incorporate the teaching of Alberto of weighting the predicted driving condition data and the real-time vehicle data in order to get a more accurate estimation of road condition.
Reese teaches further comprising weighting the predicted driving condition data and the real-time vehicle data based on a confidence associated with each prior to combining the predicted data and the real-time data([0059] disclosing cross validation by comparing predicted values to actual values. [0070] disclosing the transition probabilities may be weighted according to values based on the contextual variable, and a highest weighted probability may determine the subsequent prediction).
 in order to get a more accurate data by combining predicted and actual conditions.
Claims 10 and 18 are rejected for similar reasons as claim 2, see above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
DE102017001288 discloses road condition prediction for autonomous vehicle control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664